Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bruno on 7/30/2021.
The application has been amended as follows: 
In Claim 1, line 9: REPLACE “centre” WITH – center--
In Claim 1, line 10-11: REPLACE “a further first clamping jaw (612) and a further second clamping jaw (622)” WITH -- a second clamping jaw (612) of the two movable first clamping jaws and a second clamping jaw (622) of the two movable second clamping jaws – 
In Claim 1, line 14-15: REPLACE “a first clamping jaw (611) and a second clamping jaw (621)” WITH -- a first clamping jaw (611) of the two movable first clamping jaws and a first clamping jaw (621) of the two movable second clamping jaws -- 
In Claim 1, line 17-19: REPLACE “the two clamping jaw (611, 612, 621, 622) of the same receptacle (61, 62) are coupled to one another via a synchronous gearing (51, 52)” WITH -- the two clamping jaws (611, 612) of the first receptacle (61) are coupled to one another via a first synchronous gearing (51) and the two clamping jaws (621, 622) of the second receptacle (62) are coupled to one another via a second synchronous gearing (52) –
Claim 1, line 19: REPLACE “centre” WITH – center—
In Claim 1, line 25: REPLACE “centre” WITH – center--
In Claim 2, line 5: REPLACE “a first receptacle” WITH – the first receptacle --
In Claim 2, line 6: REPLACE “a second receptacle” WITH – the second receptacle –
In Claim 2, line 14: REPLACE “two different differential gearings” WITH – the first and second differential gearings –
In Claim 2, last two lines: REPLACE “two synchronous gearings” WITH – the first and second synchronous gearings --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:Applicant’s arguments in view of the amended claims are persuasive and the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726